Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0175398 A1) in view of Son (US 2020/0007390 A1).
Claim 10 (similarly Claim 1). Kim shows an apparatus for classifying and setting a plurality of electronic devices (fig. 6: server 200), the apparatus comprising:  	a wireless transmitter/receiver (fig. 6: server must have transceiver(s)/port(s)) configured to perform wireless communication with a plurality of electronic devices ([0090]: the server 200 may cluster the service use patterns of the respective electronic devices using a knowledge representation technology of processing human experience information as knowledge data among these element technologies);  	a memory (fig. 6: server must have storage(s)) configured to store data received from the plurality of electronic devices ([0090]: the knowledge representation is a technology of automating and processing human experience information as knowledge data, and includes knowledge construction (data creation/classification), knowledge management (data utilization), and the like); and  	a controller, implemented using one or more computing devices, configured to:    	classify, when a setting value is received from each of the plurality of electronic devices, the plurality of electronic devices into any one of a plurality of clusters based on the setting value ([0091]: the server 200 may cluster and classify the service use pattern indices into N clusters on the basis of a value of a standard deviation (σ) of the collected service use pattern indices),  	calculate a representative setting value corresponding to the any one cluster based on the setting value received from the electronic devices classified into any one cluster among the plurality of clusters ([0092]: the server 200 may classify the collected time pattern indices into a cluster of weak time patterns (time pattern index<0.5σ), a cluster of intermediate time patterns (0.5σ≤time pattern index<σ), and a cluster of strong time patterns (time pattern index>σ)… a first weight W1, a second weight W2, and a third weight W3 may be set according to characteristics of each of the nine groups), and  	control the wireless transceiver/receiver so as to transmit the classified cluster data and a representative setting value corresponding to the classified cluster data to each of the plurality of electronic devices ([0126]: receive weight information corresponding to a cluster to which the calculated service use pattern index belongs, and determine the weight on the basis of the received weight information).Kim does not expressly describe feature of:    	the setting value received from each of the plurality of electronic devices being a setting value corresponding to a user input applied first after device activation.Son teaches feature of:
 	a setting value received from each of a a user input may be input into the UE or a trigger condition for aperiodically collecting UE information may be preset wherein the trigger condition may be set in at least one of the information manager 120 or the information collector 130 and the information manager 120 may identify whether particular UE information corresponding to the application 110 is collected on the basis of the UE information and notify the application of the identification result and when the application 110 is in the inactive state, a notification may be provided to activate the application such that after activating the application 110, the information manager may provide UE information corresponding to the application 110 to the application 110).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user input setting values feature as taught by Son in the plurality of electronic devices of Kim to efficiently managing a UE on the basis of network information stored in the UE.
Claim 2. Kim shows the method of claim 1, wherein the setting value received from each of the plurality of electronic devices is at least one of  	the user input data ([0106]: a user command input from the external device may be received through the communicator 140, the information on the selected recommendation service may be transmitted to an external user terminal through the communicator 140, and data may be transmitted to and received from the server 200 through the communicator 140),  	a control command corresponding to the user input ([0053]: the electronic device 100 may receive a voice command, and the predetermined event may be an event in which the user utters a specific voice, “recommend a channel,” and the corresponding voice command is received by the electronic device 100), and  	data defining a result of performing the control command by the electronic device ([0115]: the electronic device 100 may receive a voice input through the microphone 160 embedded in the electronic device 100 or a microphone embedded in an external device and directly recognize the voice or transfer the received voice to an external server performing voice recognition and receive a voice recognition result).

Claim 3. Kim shows the method of claim 2, wherein the classifying of the plurality of electronic devices into any one of the plurality of clusters includes,  	when the server receives the setting value a predetermined number of times or more from any one electronic device of the plurality of electronic devices ([0053]: the predetermined event may be an event in which a predetermined time comes),  	classifying the any one electronic device into any one of the plurality of clusters (fig. 7 and [0092]: nine groups are defined by a combination of three time pattern clusters and three day-of-the-week pattern clusters clustered wherein a first weight W1, a second weight W2, and a third weight W3 may be set according to characteristics of each of the nine groups… the stronger the pattern, the larger the set value of the weight).

Claim 4. Kim shows the method of claim 3, further comprising,  	when any one electronic device of the plurality of electronic devices receives a representative setting value corresponding to the classified cluster data ([0091]: the server 200 may cluster and classify the service use pattern indices into N clusters on the basis of a value of a standard deviation (σ) of the collected service use pattern indices),  	setting the any one electronic device to the representative setting value whenever the any one electronic device is activated ([0094]: the electronic device 100 may be updated on the basis of a value of the parameter).

Claim 9. Kim shows the method of claim 1, wherein the activating of the any one electronic device includes supplying power to the any one electronic device ([0114]: when a turn-on command is input to supply power to the CPU 123, the CPU 123 copies the operating system (O/S) stored in the memory 110 to the RAM 121 depending on an instruction stored in the ROM 122, and executes the O/S to boot the system).
---------- ---------- ----------
Allowable Subject Matter
Claims 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Response to Arguments
Applicant’s arguments, page 7, with respect to “a user input” have been fully considered and are persuasive.  
However, a new prior art, Son (US 2020/0007390 A1), has been applied to address the arguments.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        28th September 2022